Citation Nr: 0833434	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia with Schatzki's ring (hiatal hernia), prior 
to June 14, 2007.

2.  Entitlement to an initial rating in excess of 30 percent 
for hiatal hernia with Schatzki's ring, from June 14, 2007.

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of lumbar spine strain with desiccation of L5-
S1 disc (low back disability), prior to June 14, 2007.

4.  Entitlement to an initial rating in excess of 40 percent 
for residuals of lumbar spine strain with desiccation of L5-
S1 disc (low back disability), from June 14, 2007.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
September 2003.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board notes that during 
the appeal process the claims folder was transferred to the 
Louisville, Kentucky RO.

The Board notes that the October 2003 rating decision also 
deferred 7 other service connection claims to allow 
sufficient time for submission of supporting evidence or 
information.  A January 2004 rating decision by the Winston-
Salem RO denied service connection for all 7 issues.  A 
notice of disagreement (NOD) was received in September 2004 
regarding the issues currently on appeal.  In this NOD, the 
veteran noted the 7 deferred issues and asked to be scheduled 
for a compensation and pension examination.  In a letter, 
dated in November 2004, the Louisville RO again advised the 
veteran that the 7 deferred issues were denied in a January 
2004 rating decision (via a notification letter dated January 
21, 2004) and listed these 7 issues.  

In this regard, the Board has considered whether the 
statement, received in September 2004, could also be 
construed as a NOD regarding the 7 deferred issues.  See 38 
C.F.R. § 20.201 (2007) (noting that a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD); see also 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA 
must liberally construe all documents filed by a claimant).  
After a review of the September 2004 statement, the Board 
finds that the veteran does not express dissatisfaction or 
disagreement with the January 2004 rating decision.  The 
veteran asked to be re-evaluated and did not mention the 
prior rating decision or express any dissatisfaction with the 
prior rating decision.  The record does not reflect that any 
other statements from the veteran or his representative were 
received within 1 year of notification of the January 2004 
rating decision.


FINDINGS OF FACT

1.  Prior to June 14, 2007, the veteran's hiatal hernia is 
manifested by epigastric pain and infrequent regurgitation, 
but is not manifested by pyrosis, substernal or arm or 
shoulder pain, or symptoms productive of considerable 
impairment of health.  

2.  From June 14, 2007, the veteran's hiatal hernia is 
manifested by epigastric pain, dysphagia, and vomiting, but 
without hematemesis, melena, moderate anemia or symptoms 
productive of severe impairment of health.

3.  Prior to June 14, 2007, the veteran's low back disability 
was manifested by complaints of pain; objectively, the 
veteran had flexion to no less than 70 degrees, with some 
loss of motion due to pain, but no fatigue, weakness, 
incoordination or lack of endurance and was without 
incapacitating episodes (as defined by VA) due to 
degenerative disc disease.

4.  From June 14, 2007, the veteran's low back disability 
does not result in incapacitating episodes (as defined by VA) 
having a total duration of at least six weeks during the past 
12 months, and there is no clinical evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a hiatal hernia with Schatzki's ring, prior to 
June 14, 2007, have not been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7346 (2007).

2.  The criteria for an initial evaluation in excess of 30 
percent for a hiatal hernia with Schatzki's ring, from June 
14, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7346 (2007).

3.  The criteria for an initial evaluation in excess of 20 
percent for residuals of lumbar spine strain with desiccation 
L5-S1 disc, prior to June 14, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243 (2007).

4.  The criteria for an initial evaluation in excess of 40 
percent for residuals of lumbar spine strain with desiccation 
L5-S1 disc, from June 14, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial ratings 
assignments by the AOJ for his hiatal hernia and low back 
disabilities.  In this regard, because the October 2003 
rating decision granted the veteran's claims of entitlement 
to service connection, such claims are now substantiated.  
His filing of a notice of disagreement as to the October 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  Dingess/Hartman, 
19 Vet. App. at 493.  As a consequence, VA is only required 
to advise the veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the hiatal hernia 
and low back disabilities at issue (38 C.F.R. § 4.114; DC 
7346; 38 C.F.R. § 4.71a, DC 5237), and included a description 
of the rating formulas for all possible schedular ratings 
under these diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluations that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disabilities at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

The Board notes that the claims file was not available for 
review by the examiner for the VA examinations conducted in 
June 2007 and in December 2007.  The June 2007 VA examiner 
did note that the Computerized Patient Record System (CPRS) 
records were reviewed.  It is further noted that the reported 
medical history considered by the VA examiner in June 2007 
and in December 2007 was consistent with that contained in 
the claims folder.  Hence, consideration of the current 
status of these disabilities was made in view of the 
veteran's medical history, as directed by 38 C.F.R. §§ 4.1 
and 4.2 (2007).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the each claim has been obtained.

Legal criteria 
 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

The veteran contends that the following service-connected 
disabilities are worse than initially evaluated and warrant 
increased initial ratings.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

A.  Increased rating- hiatal hernia

The Board notes that the October 2003 rating decision granted 
service connection for a hiatal hernia with Schatzki's ring 
and assigned an initial evaluation of 10 percent under 
38 C.F.R. § 4.114, Diagnostic Code 7346, effective October 1, 
2003 (the day following discharge from active service).  
38 C.F.R. § 3.400(b)(2)(i) (2007).  Additionally, during the 
course of this appeal, a July 2007 rating decision staged the 
initial rating for the veteran's service-connected hiatal 
hernia to 30 percent disabling, effective May 14, 2007.  An 
October 2007 rating decision found clear and unmistakable 
error regarding the effective date assigned for the veteran's 
hiatal hernia by the July 2007 rating decision.  The October 
2007 rating decision noted that the staged, initial increased 
rating was based on a VA examination conducted on June 14, 
2007 (not May 14, 2007).  Thus, effective date of the staged 
increase to a 30 percent rating was changed to June 14, 2007, 
when the evidence demonstrated that it was factually 
ascertainable that the veteran's service-connected hiatal 
hernia had increased in severity.  38 C.F.R. § 3.400(o).

According to 38 C.F.R. § 4.114, ratings under certain 
diagnostic codes for gastrointestinal conditions are not to 
be combined with each other; rather, a single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  More specifically, 
ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.  In this regard, the Board finds that 
Diagnostic Code 7346, currently assigned for the veteran's 
hiatal hernia best reflects the veteran's predominant 
disability picture.

Pursuant to Diagnostic Code 7346, a 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating (and 
maximum available schedular rating) is warranted for a hiatal 
hernia with symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health. 

Prior to June 14, 2007

The Board notes that the veteran was provided a pre-discharge 
VA examination in June 2003.  As a disability's history is 
for consideration (per 38 C.F.R. §§ 4.1 and 4.2) and since 
this examination is within close proximity to the presently 
assigned effective date of October 1, 2003, the Board will 
briefly review the findings noted in this examination report.

The report of the June 2003 pre-discharge examination reveals 
that the veteran's abdomen had mild tenderness in the 
epigastric area, but otherwise, there were no significant 
findings.  It was noted that the veteran had a significant 
gastrointestinal bleed in April 2003 in service.  It was 
further noted that the veteran reported that he had had, on 
several occasions, significant episodes of sudden dysphagia.  
An upper gastrointestinal (UGI) series revealed a small 
sliding hiatal hernia associated with Schatzki's ring, which 
was the examiner's diagnosis.

VA treatment records, dated in September and October 2004, 
reveal complaints of epigastric pain.  A VA history and 
physical record, dated in September 2005, reflects that the 
veteran had a prior history of several episodes of acute 
pancreatitis, which required emergency room treatment.  This 
VA record also noted that the veteran had sharp lower 
abdominal pain, rated as 10/10 on severity, which had acute 
onset and would radiate straight through to his back as well 
as to the right side.  It was further noted that the veteran 
had vomited (without blood), regurgitated his dinner, and had 
diarrhea 2 days ago.  A review of the gastrointestinal system 
was negative for hematemesis or hemoptysis.  The veteran's 
abdomen upon physical examination was soft (with voluntary 
guarding), very tender, without masses, and with bowel 
sounds.  A September 2005 VA ER physician note indicates that 
the veteran reported early in the morning with sudden onset 
of severe mid-epigastric pain radiating to the back 
accompanied by severe vomiting.  There was no blood in the 
vomit or stool.  It was further noted that the veteran was in 
the process of a multi-day drinking binge of approximately 18 
beers per day and was evaluated at a private facility and 
found to have laboratory values consistent with pancreatitis.  

The Board notes that the veteran is not service-connected for 
pancreatitis.  The Board is precluded from differentiating 
between symptomatology attributed to different disabilities 
in the absence of medical evidence that does so.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this regard, a VA 
record, dated in April 2005, notes that the veteran's 
pancreatitis is most likely related to his recently amplified 
ethanol intake.  The Board also notes that the record does 
not contain the records from this private facility.  As these 
abdominal symptoms have been clinically associated with a 
nonservice-connected disability, the Board finds no violation 
in the duty to assist and no prejudice to the veteran in 
proceeding to decide this claim on the merits.  38 U.S.C.A. 
§ 5103A; see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  

A VA outpatient treatment record, dated in May 2006, reflects 
that the veteran's gastrointestinal system was normal and 
physical examination revealed that the abdomen was scaphoid 
and there were positive bowel sounds.  An assessment of 
gastroesophageal reflux disease (GERD) on omeprazole 
medication was noted.  Another VA treatment record, dated in 
May 2006, revealed complaints of abdominal pain, but 
gastrointestinal examination showed that the abdomen was 
tender, non-distended, with normal bowel sounds, positive 
rebound, and without guarding.  See also VA treatment record, 
dated in January 2006 (revealing, upon gastrointestinal 
examination, nearly the same findings as the May 2006 VA 
record).  A May 2006 CT of the abdomen revealed finding 
suspicious for acute pancreatitis, an approximately 1.5 
centimeter hypoattentuated lesion within the left lobe of the 
liver (which may represent hemangioma), non-obstructing 
nephroliths, vascular calcification in the wall of the aorta 
without aneurysm, and enlargement of the prostate.

The medical evidence of record, as noted above shows that the 
veteran's hiatal hernia, prior to June 14, 2007, is 
manifested by epigastric pain and historic complaints of 
dysphagia.  However, the medical evidence of record does not 
show that the veteran has reported or experienced pyrosis or 
frequent regurgitation.  Indeed, the clinical evidence 
detailed above showed epigastric pain and a history of 
dysphagia in service, but it did not reveal complaints or 
findings related to pyrosis.  It is again noted that the 
veteran takes omeprazole for his GERD.  The medical evidence 
also fails to show that the veteran's hiatal is productive of 
considerable impairment of health.  In this regard, a May 
2006 VA discharge summary noted that the veteran was recently 
on a fishing trip and was drinking heavily.  See also VA 
treatment record, dated in September 2006 (noting that the 
veteran had been active working on his lawn).  Lastly, the 
medical evidence of record, prior to June 14, 2007, does not 
demonstrate the veteran experiences significant substernal, 
arm, or shoulder pain related to his service-connected hiatal 
hernia.  Accordingly, the Board finds that an initial rating 
in excess of 10 percent, prior to June 14, 2007 is not 
warranted for the veteran's service-connected hiatal hernia.  

From June 14, 2007

Based on the findings from a VA examination, dated June 14, 
2007, the initial rating for the veteran's service-connected 
hiatal hernia disability was increased ("staged") to 30 
percent disabling, effective the date of VA examination.  

The report of a VA examination conducted on June 14, 2007 
reveals complaints of difficulty swallowing and weekly 
vomiting.  The veteran was taking omeprazole.  Regarding a 
history of dysphagia, it was noted that the veteran could 
swallow liquids and was able to swallow solids, except meats.  
The VA examination report further noted a history of severe 
hematemesis, which was in 2002.  Infrequent esophageal 
distress was also noted.  No nausea was noted.  Additionally, 
there was no history of heartburn or pyrosis or 
regurgitation.  Physical examination revealed no signs of 
anemia.  Other significant physical findings noted on the 
examination report indicate that the veteran was well 
developed, well nourished, and not in acute/apparent 
distress.  The diagnosis was hiatal hernia with Schatzki's 
ring.

An April 2007 VA treatment record reflects that upon 
gastrointestinal examination the veteran's abdomen was non-
tender, and without rebound or guarding.  See also VA 
treatment record, dated in December 2007 (noting no 
organomegaly, masses, tenderness or bruit upon physical 
examination of the veteran's abdomen).

 A report of a December 2007 VA examination reveals that the 
veteran reported that he eats once a day and can go days 
without eating.  He further reported that he is always 
hungry, but he just does not eat and that he does not choke 
easily because he does not put himself in such a position.  
The December 2007 VA examination report also reflects no 
history of nausea, vomiting, diarrhea, constipation, 
heartburn, dysphagia, or hematemesis.  The VA examiner did 
note a history of melena, but stated that this was associated 
with a stomach bleed in the military and was only once.  The 
December 2007 VA examiner further stated that there was a 
history of pancreatitis that was alcohol associated and was 
only in the past.  Physical examination revealed normal bowel 
sounds, no tenderness, no palpable masses, and no periods of 
incapacitation.

The medical evidence of record from June 14, 2007, as noted 
above, shows that the veteran's hiatal hernia is manifested 
by some epigastric pain, dysphagia and vomiting.  However, 
the medical evidence of record for this same rating period 
does not show that the veteran currently has hematemesis, 
melena, or anemia.  See e.g., VA general examination, dated 
in December 2007.  The June 14, 2007 VA examiner also 
commented that the hiatal hernia condition had not changed 
since its onset in service.  The medical evidence from June 
14, 2007 also fails to show that the veteran's hiatal hernia 
is productive of severe impairment of health.  In this 
regard, the report of the June 14, 2007 VA examination 
reflects that the veteran was well developed, well nourished, 
and not in acute/apparent distress.  The foregoing evidence 
does not demonstrate hematemesis, melena, or anemia as well 
as material weight loss or severe impairment of health.  
Accordingly, the Board finds that an initial rating in excess 
of 30 percent from June 14, 2007 is not warranted for the 
veteran's service-connected hiatal hernia.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 10 percent and 30 percent 
evaluations, prior to and from June 14, 2007, accurately 
reflect the degree of impairment shown since the date of the 
grant of service connection, and there is no basis for staged 
ratings with respect to this claim.  Fenderson, 12 Vet. 
App. at 126.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Indeed, the December 2007 VA 
examiner stated that the veteran's hiatal hernia with 
Schatzki's ring does not impact the veteran's ability to 
work.  Hence, referral for the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.  Increased rating- low back disability

The Board notes that the October 2003 rating decision granted 
service connection for residuals of lumbar spine strain with 
desiccation of L5-S1 disc and assigned an initial evaluation 
of 20 disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5237, effective October 1, 2003 (the day following discharge 
from active service).  Additionally, during the course of 
this appeal, the July 2007 rating decision staged the initial 
rating for the veteran's service-connected low back 
disability to 40 percent disabling, effective June 14, 2007, 
the date of a VA spine examination.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2007).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

The Board notes that effective September 23, 2002, VA revised 
the criteria for diagnosing and evaluating intervertebral 
disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27,  2003).  As the first day the 
veteran received compensation (the day following discharge 
from active service) was October 1, 2003, the revised 
criteria for rating the spine will be used to analyze whether 
the veteran is entitled to higher initial ratings.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation is warranted where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; and Diagnostic Code 5243 
for intervertebral disc syndrome. 

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code. 

The Board notes that consideration must also been given as to 
whether a higher disability evaluation could be assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral 
disc syndrome, which states that intervertebral disc syndrome 
may also be evaluated based on the total duration of 
incapacitating episodes over the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  A 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

Note (1) to Diagnostic Code 5243 defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Prior to June 14, 2007

The pre-discharge examination concerning the veteran's hiatal 
hernia also covered his low back disability, to include range 
of motion findings.  In brief, the June 2003 VA pre-discharge 
examination revealed flexion from 0 to 95 degrees, extension 
from 0 to 35 degrees, left and right lateral motion from 0 to 
40 degrees, and left and right rotation from 0 to 35 degrees.  
It was noted that the range of motion of the lumbar spine was 
additionally limited by pain, but not by fatigue, weakness, 
lack of endurance, or incoordination.  It was noted that the 
veteran's right leg was 1 centimeter longer than his left 
leg.  In this regard, the Board notes that the veteran is 
service-connected for leg length discrepancy, which is not 
currently before the Board.

A VA treatment record, dated in September 2004, notes that 
the veteran's lumbar spine had flexion to 70 degrees, 
extension to 20 degrees, and right and left bend to 20 
degrees.  VA X-rays of the lumbar spine, dated in September 
2004, revealed intact vertebral bodies and normal alignment 
with maintenance of the intervertebral disc space.  As the 
clinical evidence does not reveal that the forward flexion of 
the veteran's thoracolumbar to be limited to 30 degrees or 
less, an initial evaluation in excess of 20 percent prior to 
June 14, 2007, is not warranted under Diagnostic Code 5237 
and the general rating formula for the spine.  

Even considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the 
Board finds that an initial staged rating in excess of 20 
percent, prior to June 14, 2007 is not warranted.  In this 
regard, the Board acknowledges that the record reflects that 
the veteran has complained of back pain, severe at times.  
See VA outpatient records, dated in January 2005, April 2005, 
October 2004, and November 2004.  The record also reflects 
that the veteran was on amitryptalline/hydrocodone for his 
back pain.  See e.g., VA treatment record, dated in May 2006.  
The Board finds that the veteran's complaints of low back 
pain noted above have been contemplated by the initial 20 
percent rating for his service-connected low back disability, 
prior June 14, 2007.
In this regard, the May 2006 VA outpatient treatment record 
also reflects that the veteran had back pain, but 
musculoskeletal physical examination was normal.  Although a 
VA record, dated in September 2004, reflects that the veteran 
had a guarded gait, he had no spinal tenderness and equal 
lower extremity strength and deep tendon reflexes.  Further, 
the June 2003 pre-discharge VA examination report noted no 
evidence of fatigue, weakness, lack of endurance, or 
incoordination with range of motion testing.  Additionally, a 
VA record, dated in September 2006, noted that the veteran 
kept active by working in his yard.  

Further, as the evidence of record does not show 
intervertebral disc syndrome manifested by incapacitating 
episodes of a total duration of at least 4 weeks, the 
criteria for a 40 percent evaluation under Diagnostic Code 
5243 have not been met.  The record also does not demonstrate 
associated objective neurological abnormalities prior to June 
14, 2007.  See e.g., VA physical therapy record, dated in 
October 2004.

In short, an initial evaluation in excess of 20 percent, to 
include the assignment of staged evaluations (as the evidence 
during this rating period in question did not demonstrate 
distinct levels of disability), for a service-connected low 
back disability, prior to June 14, 2007, is not warranted.  
Fenderson, 12 Vet. App. at 125-26.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

From June 14, 2007

Based on the findings from a VA examination, dated June 14, 
2007, the initial rating for the veteran's service-connected 
low back disability was increased ("staged") to 40 percent 
disabling, effective the date of examination.  

The competent clinical evidence of record is against an 
evaluation in excess of 40 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine, effective September 26, 2003, for 
Diagnostic Codes 5237, and 5243.  Indeed, a finding of 
unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for the veteran to qualify for an 
evaluation in excess of 40 percent.  The June 14, 2007 and a 
December 2007 VA examination reports each specifically note 
the absence of thoracolumbar spine ankylosis.  Thus, applying 
the facts to the criteria set forth above, the veteran 
remains entitled to no more than a 40 percent evaluation for 
his service-connected low back disability for the period from 
June 14, 2007 under the General Rating Formula for Diseases 
and Injuries of the Spine.

Even with consideration of 38 C.F.R. §§ 4.40 and 4.59 and 
DeLuca, the Board finds that the veteran's low back 
disability does not warrant a higher evaluation.  In this 
regard, the Board acknowledges that the June 2007 VA 
examination report reflects that the veteran was on 
medications for his low back pain.  This VA examination 
report also noted a history of fatigue, decreased motion, 
stiffness, spasms, and pain.  Weekly flare-ups were noted if 
the veteran was engaging in certain activities, such a 
raking.  These flare-ups were alleviated with ice, rest, and 
seeing a chiropractor.  Although objective examination 
revealed spasm and pain with motion, there was no atrophy 
guarding, tenderness or weakness.  Range of motion testing 
completed at the June 2007 VA examination revealed some pain 
on motion.  However, there was no additional loss of motion 
on repetitive use for the various tested motions of the back, 
except on extension.  The June 2007 VA examiner attributed 
the veteran's abnormal gait to his nonservice-connected right 
knee pain.  Private treatment records from Crescent Hill 
Chiropractic reveal complaints of low back pain with 
associated treatment.  Further, the December 2007 VA 
examination report reflects that the veteran did not use any 
devices or aids for his low back pain.  See also VA 
examination report, dated in June 2007 (noting no brace used 
for the veteran's back).  However, the Board finds that 
veteran's subjective complaints have been contemplated in the 
current 40 percent rating from June 14, 2007.  The overall 
evidence, for the period from June 14, 2007, does not reveal 
a disability picture analogous to unfavorable ankylosis of 
the entire thoracolumbar spine to warrant a 50 percent 
evaluation even with consideration of whether there was 
additional functional impairment due to DeLuca factors.

As the record reflects that the veteran had degenerative disc 
disease, the Board will analyze whether formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
could afford the veteran a higher rating for this service-
connected low back disability.  See VA MRI of the lumbar 
spine, dated in August 2007 (revealing mild degenerative disc 
disease at L4-L5 and L5-S1); see also Letter from M.S.B., 
D.C., dated in October 2007 (noting that the veteran's 
clinical diagnosis consists of degenerative disc disease and 
sciatic neuritis with associated myospasms).  At his December 
2007 VA examination, the veteran reported that he had 
incapacitating episodes 3 to 4 times in the past 4 to 5 
months, which he could not move and essentially put himself 
on bed rest until he could move and was able to be seen to 
get a Toradal injection.  However, there was no indication 
that any bed rest was the result of a physician's order.  In 
short, the record, including the December 2007 VA 
examination, does not show intervertebral disc syndrome 
manifested by incapacitating episodes (as defined by VA) of a 
total duration of at least six weeks, the criteria for a 60 
percent evaluation under Diagnostic Code 5243.  Additionally, 
the Board notes some instances of neurologic problems noted 
in records from Crescent Hill Chiropractic, but such 
neurologic findings stand in contrast to the findings noted 
in the December 2007 VA examination report.  In this regard, 
the December 2007 VA examination report reflects that there 
were no abnormal findings upon objective examination of the 
lower extremities.  Further, the veteran's dorsalis pedis 
pulse and his posterior tibial pulse were each normal.  
Moreover, the Board notes that the record reflects that the 
October 2003 rating decision granted service connection for 
right and left lower leg neuropathy.

In sum, the Board finds that the veteran's disability picture 
is found to be appropriately reflected by the currently 
assigned 40 percent evaluation for orthopedic manifestations 
under the general rating formula for diseases and injuries of 
the spine, from June 14, 2007.  The Board also has considered 
whether the veteran's initial 40 percent rating should be 
further staged.  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question because at no time from June 14, 
2007 has his disability been reflective of unfavorable 
ankylosis of the entire thoracolumbar spine or analogous 
thereto.  Fenderson, 12 Vet. App. at 125-26.  In sum, from 
June 14, 2007, the symptomatology related the veteran's low 
back disability is not more nearly approximated by the next-
higher 50 percent evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Even though the December 2007 VA 
examiner noted that the veteran's lumbar spine strain with 
disc desiccation of L5-S1 caused significant effects on the 
veteran's usual occupation, it was noted that the veteran was 
able to perform a very little amount of work and there was no 
history of hospitalization.  Hence, referral for the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hiatal hernia with Schatzki's ring, prior to June 14, 2007, 
is denied.

Entitlement to an initial rating in excess of 30 percent for 
hiatal hernia with Schatzki's ring, from June 14, 2007, is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
residuals of lumbar spine strain with desiccation of L5-S1 
disc, prior to June 14, 2007 is denied.

Entitlement to an initial rating in excess of 40 percent for 
residuals of lumbar spine strain with desiccation of L5-S1 
disc, from June 14, 2007, is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


